Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 14/846,574 filed on 4 September 2015. The response filed 20 January 2021 amends claims 1, 3, 8, 9, 14-16, 21, 26, 27, 37, 42, and 43, cancels claims 2, 20, and 36, and presents arguments is hereby acknowledged. 	Claims 1, 3-19, 21-35, and 37-50 are presented for examination.

Response to Arguments
The response filed 20 January 2021 addresses the 35 U.S.C. 112 rejections made on the 24 September 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the 112(a) rejection against claims 1, 15, and 16 for the limitation “forgoing including the two alternative choices as part of the plurality of suggested character sequences,” Applicant removed the limitation. Examiner finds this amendment persuasive. Thus, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "receive a request to display a first message transcript including the first message," "determine whether the respective character sequence is synonymous with a particular suggested character sequence of the plurality of suggested character sequences," and " in accordance with a determination that the usage of the respective character sequence exceeds a threshold and a determination that the respective character sequence is synonymous, display a user interface including a second message transcript including the third message and the respective character sequence as a suggested character sequence for responding to the third message, wherein the respective character sequence is displayed instead of at least one of the plurality of suggested character sequences," presented in all the independent claims and not found in the prior art references.

 	For instance, US PGPUB 2009/0306969 A1 to Goud et al discloses an automated personalized dictionary generator that identifies common abbreviations, acronyms, and shorthand for words. However, Goud fails to disclose “in accordance with a determination that the usage of the respective character sequence exceeds a threshold and a determination that the respective character sequence is synonymous, display a user interface including a second message transcript including the third message and the respective character sequence as a suggested character sequence 

 	The Goud/Faaborg/Esplin system fails to disclose a request to display a conversation and the substitution of a human-inputted choice instead of a suggestion.
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 15, and 16 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459